Citation Nr: 1212422	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  07-21 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for valvular heart disease as secondary to hypertension. 

3.  Entitlement to service connection for bilateral kidney disease, to include as secondary to hypertension. 

4.  Entitlement to service connection for a right foot condition, to include as secondary to the service-connected right ankle sprain disability. 

5.  Entitlement to service connection for a right big toe condition, to include as secondary to the service-connected right ankle sprain disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1982 to July 1985.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2006 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.   

The Veteran initially requested a hearing before a Veterans Law Judge at the RO in his June 2007 substantive appeal, but subsequently withdrew that request in an October 2007 written communication.  

The Board remanded the claim in November 2010.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  However, regarding the issues of   
entitlement to service connection for a right foot condition and entitlement to service connection for a right big toe condition, the Board finds that further development is necessary prior to adjudication of the claims.   

The issues of entitlement to service connection for a right foot condition and entitlement to service connection for a right big toe condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not manifested during service or within one year of separation and is not shown to be causally or etiologically related to service.

2.  Valvular heart disease was not manifested during service or within one year of separation and is not shown to be causally or etiologically related to service or any disability incurred therein.  

3.  Bilateral kidney disease was not manifested during service or within one year of separation and is not shown to be causally or etiologically related to service or any disability incurred therein.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service.  §§ 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Valvular heart disease was not incurred in or aggravated by active service.  
§§ 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

3.  Bilateral kidney disease was not incurred in or aggravated by active service.  
§§ 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Compliant notice was sent in October 2005, October 2006, and November 2010 letters and the claims were readjudicated in a December 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, VA has obtained service treatment records as well as VA outpatient and private treatment records, afforded the Veteran a VA examination, and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.     

Service Connection Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet.App. at 496.

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  VA amended its regulation pertaining to secondary service connection during the pendency of this appeal, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  Notice was provided in the May 2007 statement of the case.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Hypertension

The Veteran contends that his current hypertension had its onset during service, or that it existed prior to and was aggravated by service.    

A veteran will be presumed to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at entrance into service.  Only such conditions as are recorded in examination reports are to be considered as noted.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and then the burden falls on the government to rebut the presumption of soundness.  Rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

The Veteran's May 1982 induction physical examination report included a blood pressure reading of 142/78.  There were also numerous blood pressure readings dated in June 1982 noted on the examination report.  The readings were as follows:  142/94, 144/94, 148/80, 142/78, and 148/82.  The examination report included a diagnosis of "hypertensive" crossed out and a recommendation that the Veteran see his private physician regarding his blood pressure within two weeks.  A June 1982 statement from that physician noted that the Veteran was examined and his blood pressure, measured while seated, was 130/70 (right) and 120/70 (left).  The May 1982 examination report included a crossed out check mark on the box "not qualified" for enlistment and a check on the box "qualified."  There were two dates noted on the endorsement:  June 22 and July 8, 1982.  

The Veteran's service treatment records in connection with an April 1984 motor vehicle accident include blood pressure readings of 158/120 and 140/100.  A July 1984 record shows a blood pressure reading of 100/70.  A subsequent July 1984 record shows a blood pressure reading of 100/70.  There was no separation physical examination report of record.         

Post-service private and VA outpatient treatment records dated in August 2002 to July 2011 show multiple diagnoses of hypertension.  An August 2002 private treatment record notes that the Veteran was not hypertensive normally, but was today.  See private treatment record from Dr. C.C. dated in August 2002.     

In November 2010, the Board remanded the claim to obtain an examination and opinion to clarify the current nature and likely etiology of the Veteran's hypertension, to include whether it existed prior to service or had its onset during service.  

In January 2011, the Veteran underwent a VA examination during which he reported that he was not aware that he had high blood pressure until April 1984.  He further reported that he began taking medication five years ago, which was effective in controlling his blood pressure.  

Upon examination and review of the Veteran's claims file, the examiner diagnosed hypertension.  The examiner noted a detailed history of the Veteran's blood pressure readings as follows:  the May 1982 induction physical examination indicated a reading of 142/78, and a diagnosis of hypertension was entered and then crossed out.  The Veteran was subsequently referred to his doctor for blood pressure checks.  A June 1982 note from the Veteran's private physician indicated a blood pressure reading of 130/70 and 120/70.  The Veteran's May 1982 induction physical examination report noted the following blood pressure readings dated June 1982:  142/94, 144/94, 148/80, 142/78, and 148/82.  The service treatment records demonstrate a reading of 140/80 in April 1984.  In a subsequent April 1984 record, and at the time of a motor vehicle accident, the Veteran's readings were 158/120 and 140/100.  In July 1984, the Veteran's reading was noted as 100/70.  A subsequent July 1984 reading was indicated as 132/76. 

The examiner opined that the evidence of record did not clearly and unmistakably show the Veteran had hypertension that existed prior to his entry into service.  In support of that opinion, the examiner stated that the Veteran's blood pressure readings (detailed above) did not fulfill the criteria established by the Joint National Committee, which indicates that a diagnosis of hypertension should be based on the average of two or properly measured readings at each of two or more visits after the initial screening, with a diagnosis of hypertension established if the systolic is greater than 140 or the diastolic is greater than 90.  The examiner further opined that it was unlikely that the Veteran's current hypertension disorder had its in service.  In providing the opinion, the examiner indicated that a diagnosis of hypertension was not made during the Veteran's service and there were no blood pressure readings in service that met the criteria for a diagnosis of hypertension.  He further noted an August 2002 post-service private treatment record in which Dr. C.C. reported that the Veteran was "not hypertensive normally, but is today."  The examiner concluded that the earliest date a diagnosis of hypertension could be definitively established was in 2002, when the Veteran sought treatment from his cardiologist, Dr. C.C., which was seven years subsequent to separation from service.  

In the present case, the preponderance of the evidence is against the claim for service connection.  The Board finds that the presumption of soundness attaches as there was no diagnosis of hypertension at enlistment and the most recent VA examination included the examiner's opinion that there is no clear and unmistakable evidence that the hypertension existed prior to service.  The Board notes the Veteran has a current diagnosis of hypertension.  The Board further notes that the Veteran demonstrated some elevated blood pressure readings during service; however, the service treatment records are negative for in-service diagnoses.  Further, the first post-service medical evidence of hypertension was not until August 2002, approximately seven years after separation from service.  Therefore, there is no evidence showing a chronic condition in service, nor is there evidence of the disability within one year following separation from service.  

Moreover, the January 2011 VA examination report is the only competent evidence of record addressing the etiology of the Veteran's current diagnosis of hypertension and his service, where the examiner expressly rejected a causal relationship between the Veteran's hypertension and his service, as well as a preexisting hypertension condition.  That examiner stated that the evidence of record did not clearly and unmistakably show the Veteran had hypertension that existed prior to his entry into service and it was unlikely that the Veteran's current hypertension disorder had its in service.  In providing these findings, the examiner noted that after a thorough review of the Veteran's service treatment records and post-service treatment records, the earliest date a diagnosis of hypertension could be definitively established was in 2002, when the Veteran sought treatment from Dr. C.C., his cardiologist, and noted an August 2002 record in which the Dr. reported that the Veteran was "not hypertensive normally, but is today."  The examiner further explained that the Veteran's blood pressure readings during service did not fulfill the criteria established by the Joint National Committee.  In other words, the examiner carefully considered the specific findings of elevated blood pressure but made a medical determination, based upon medical principles, that the individual findings were not indicative of persistently high blood pressure, as would indicate hypertension.  For all of these reasons, the Board finds the examiner's opinion to have very high probative value.

The Board acknowledges that the Veteran has argued that he experienced continuity of symptomatology since service.  On his initial claim, he reported 1982 as the specific year of onset.  See August 2005 formal claim.  At the January 2011 VA examination, he reported that he was currently suffering from high blood pressure that he was not aware of until 1984.  In a November 2010 statement, the Veteran indicated that he was diagnosed with high blood pressure when he hurt his ankle during service.  However, as noted in 38 C.F.R. § 4.104, Diagnostic Code 7101, a diagnosis of hypertension is indicated by blood pressure readings at a specific threshold, rather than objective symptomatology.  Given this, the Veteran's lack of medical training or credentials renders his opinion not competent and of no probative value whatsoever.  38 C.F.R. § 3.159(a)(2).  

Given the above, the Board concludes that service connection for hypertension is not warranted. 

Valvular Heart Disease

The Veteran asserts that his current heart disease is due to his hypertension.  The evidence does not show, nor does the Veteran allege, that his heart disease was incurred in service.  

Post-service treatment records include an August 2002 private record that demonstrates a diagnosis of hypertensive cardiovascular disease.  VA outpatient treatment records also show diagnoses of valvular heart disease and hypertension. See April and August 2005 VA outpatient treatment records.  In January 2011, the Veteran underwent a VA examination which resulted in a diagnosis of hypertensive cardiovascular disease.  

The record reflects a current diagnosis of heart disease.  The Board, however, notes that while the Veteran has claimed that his heart disease is secondary to hypertension, the hypertension disorder is not related to his service, as discussed above.  As there is no predicate disability upon which secondary service connection may be granted, this argument does not provide a basis for the grant of service connection.  38 C.F.R. § 3.310.  Thus, service connection is not warranted for valvular heart disease.  

Kidney Disease

The Veteran's May 1982 induction physical examination report, as well as his service treatment records were negative for complaints, treatment, or a diagnosis of a kidney condition.    

On his initial claim for compensation, the Veteran dated the onset of kidney disease to 2005.  

Post-service VA outpatient treatment records include an August 2005 record that indicates a diagnosis of hypertension with renal failure.  A September 2005 record notes a diagnosis of renal disease.  An October 2005 record indicates an assessment of renal failure.  

In January 2011, the Veteran underwent a VA examination.  Upon examination and review of the Veteran's claims file, the examiner diagnosed renal insufficiency.  The examiner opined that the renal insufficiency was most likely secondary to the Veteran's hypertension disorder.    

Given the above, the Board finds that there is no competent medical evidence of record showing that the Veteran's kidney condition had its onset during active service, is related to service or caused or aggravated by a service-connected disability.  The first medical evidence following service indicating that the Veteran has a kidney condition is approximately 20 years after separation from service.  The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, without a medical opinion linking the Veteran's current kidney condition to his service or a service-connected disability, there is no basis for granting service connection.  Indeed, the only competent medical evidence of record addressing the etiology of the Veteran's current renal insufficiency disorder is the January 2011 VA examination report, in which the examiner opined that the renal insufficiency condition was most likely secondary to the Veteran's hypertension, which is not a service-connected disability.  As there is no predicate disability upon which secondary service connection may be granted, this argument does not provide a basis for the grant of service connection.  38 C.F.R. § 3.310.  

In light of the aforementioned, the Board concludes that service connection for hypertension, valvular heart disease, and bilateral kidney disease be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for valvular heart disease, to include as secondary to hypertension is denied.  

Entitlement to service connection for bilateral kidney disease, to include as secondary to hypertension is denied.  



REMAND

The Veteran contends his right foot and right big toe conditions were either incurred in 1984 during an in-service motor vehicle accident, or are the result of his service-connected right ankle sprain disability.  Service treatment records are negative for complaints, treatment or diagnoses of a right foot or right big toe condition; however, the records contain complaints and treatment for a right ankle sprain subsequent to the April 1984 motor vehicle accident.  Service connection has since been granted for right ankle sprain. 

In the prior remand, the Board further noted that the post-service treatment records show current diagnoses of pes valgo planus symptomatic with lateral subtalar joint pain, arthritis of an unspecified foot, diffuse arthralgias of an unspecified joint; however noted at the time of bilateral foot and right ankle pain.  The Board remanded the case in November 2010 for a VA examination and opinion to clarify the current diagnoses, and address the etiology of the claimed conditions, to include whether they were directly related to service, namely, the April 1984 motor vehicle accident, or secondary to the service-connected right ankle sprain disability. 

The Veteran underwent a VA examination in December 2010 after which the examiner diagnosed bilateral pes planus with secondary bilateral hallux valgus with plantar fasciitis of the right foot.  The examiner opined that conditions were not related to the Veteran's service.  In providing the opinion, the examiner noted that the Veteran's service treatment records did not contain any reference to foot problems, to include the records documenting the April 1984 motor vehicle accident.  The examiner further opined that the plantar fasciitis and hallux valgus were not related to the service-connected right ankle sprain, as he did not know of any medical literature which associates chronic ankle pain with the development of plantar fasciitis or hallux valgus.  The examiner explained that the plantar fasciitis and hallux valgus of the right foot were expected outcomes and problems associated with the Veteran's congenital pes planus.  

Generally, congenital or developmental "defects" are not "diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c).  However, in limited circumstances service connection may be granted for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  

In light of the foregoing, additional development is required here.  Indeed, the December 2010 VA examiner stated that the Veteran's pes planus was a congenital defect, which plantar fasciitis and hallux valgus of the right foot were expected outcomes; however, the examiner did not indicate any reasons or bases for the conclusion.  The Veteran's May 1982 induction physical examination report indicates a normal examination of the feet, and was negative for complaints or a diagnosis of pes planus.  Thus, a VA examination should be conducted to clarify this point.  38 C.F.R. § 3.159(c)(4).  Additionally, the question of whether any pes planus disorder (if  determined to be a congenital defect) was aggravated by superimposed disease or injury during active service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA medical examination in order to determine the etiology of his bilateral pes planus, plantar fasciitis of the right foot, and hallux valgus of the right toe disabilities.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records and post-service treatment records, including the December 2010 VA examination report.  

Based on the examination and review of the record, the examiner should address the following:

(a)  Is the Veteran's currently diagnosed pes planus a congenital defect (i.e. structural or inherent abnormality or condition which is more or less stationary in nature) or a congenital disease or disorder (i.e. any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown)?

(i) If the Veteran's pes planus is a congenital defect, was it subject to superimposed disease or injury during the Veteran's military service?  In answering this question, address the Veteran's May 1982 induction physical examination report which noted a normal clinical evaluation of the feet and was negative for a diagnosis of pes planus.  

(ii) If the Veteran's pes planus is a congenital disease or disorder, indicate whether it was aggravated (permanently worsen during service beyond normal progression) during the Veteran's period of service between July 1982 and July 1985. 
	
(b)  If the answer to (a) is no, is it at least as likely as not that the Veteran's current right toe (hallux valgus) and/or right foot (plantar fasciitis) conditions had their onset in service? 

(c) If the answer to (b) is no, is it at least as likely as not that any currently diagnosed right toe and/or right foot conditions are caused or aggravated by the service-connected right ankle sprain disability?  

(d) If the answer to (c) is no, is it at least as likely as not that any currently diagnosed right toe and/or right foot conditions are caused or aggravated by the pes planus disability?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right toe and/or right foot disability present (i.e., a baseline) before the onset of the aggravation. 

A complete rationale for the opinion must be provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


